REISSUE OFFICE ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
This reissue application was filed after September 16, 2012; therefore, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.75, and 3.73 are to the current provisions enacted under the Leahy-Smith American Invents Act (AIA ), see Federal Register, Vol. 77, No. 157, pg. 48820, August 16, 2012.

Related Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,920,533 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Drawings
The replacement drawing sheets filed 5/18/22 are accepted and entered.  Therefore, the drawing objections as set forth in the 02/18/22 non-final Office action is withdrawn.
However, the drawings are additionally objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “more than one float” embodiment as recited in claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.173(b) are required in reply to the Office action to avoid abandonment of the application. The objection to the drawings will not be held in abeyance.
Note that drawing corrections in reissue applications are governed by 37 CFR 1.173.  See MPEP 1413 and 1453 for information concerning drawing amendments in reissue.

Claim Rejections - 35 USC § 112 - Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	

	Independent claims 1, 8, 16, and 19 are as follows.
Claim 1:
A gully system including a gully for draining a liquid to a drainage system, said gully system comprising:
a float arranged so that the float and a portion of the gully define a closable opening for through flow;
wherein the gully system further comprises an actuator for controlling the float;
at least one detector, and at least one control unit receiving signals from said at least one detector and sending control signals to the actuator so as to control the opening of the gully with the float, such as to, at least one of,
		(a) prevent heat or gas from rising up from the gully and forming ice, and
		(b) prevent gas from being drawn into the gully.

Claim 8:
A method for controlling a gully system including a gully for draining a liquid to a drainage system, the gully system including a float arranged so that the float and a portion of the gully define a closable opening for through flow, wherein the gully system further comprises an actuator, the method comprising:
having the actuator control the float to prevent gas or heat from an outlet to rise up from the gully and forming ice;
the actuator being adjustable to:
lift the float until gas is drawn into the gully;
detect that gas is drawn into the gully; and 
lower the float until gas is no longer drawn into the gully.

Claim 16
A method for controlling a gully system, the gully system including a gully for
draining a liquid to a drainage system, the gully system comprising:
a float arranged so that the float and a portion of the gully define a closable opening for through flow, and
an actuator for controlling the float;
wherein the gully system further comprises:
at least one detector, and
at least one control unit receiving signals from said at least one detector and sending control signals to the actuator so as to control the opening of the gully with the float,
such as to, at least one of, (a) prevent heat or gas from rising up from the
gully and forming ice, and (b) prevent gas from being drawn into the gully;
wherein the method comprises the following adjustment steps:
controlling the actuator for lifting the float until gas is drawn into the gully, and
controlling the actuator to lower the float until gas is no longer drawn into the
gully.

Claim 19
A method for controlling a gully system, the gully system including a gully for
draining a liquid to a drainage system, the gully system comprising:
a float arranged so that the float and a portion of the gully define a closable opening for through flow, and
an actuator for controlling the float;
wherein the gully system further comprises:
at least one detector, and
at least one control unit receiving signals from said at least one detector and sending control signals to the actuator so as to control the opening of the gully with the float,
such as to, at least one of, (a) prevent heat or gas from rising up from the
gully and forming ice, and (b) prevent gas from being drawn into the gully;
wherein the method comprises the following adjustment steps for flushing the gully:
controlling the actuator to close by using the float until the liquid level above the gully has reached a critical height, and
adjusting the actuator for opening by using the float so that the draining system is filled with liquid.


    PNG
    media_image1.png
    505
    534
    media_image1.png
    Greyscale

Fig. 4a from the patent shows a section of a gully 200 having a float 420, an actuator 422, a pressure sensor 424, temperature sensors 425, a pressure gage 427, and a control unit 428.  
	It is by now well-established law that the test for compliance with the enablement requirement in the first paragraph of 35 U.S.C. § 112 is whether the disclosure, as filed, is sufficiently complete to enable one of ordinary skill in the art to make and use the claimed invention without undue experimentation.  See In re Wands, 858 F.2d 731, 737 (Fed. Cir. 1988).   “Enablement is not precluded by the necessity for some experimentation…. However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue,’ not ‘experimentation.’”  Id. at 736-37.
To evaluate whether a disclosure would require undue experimentation, the Federal Circuit has adopted the following factors to be considered: 
The quantity of experimentation needed to make or use the invention based on the content of the disclosure;
The amount of direction or guidance presented;
The existence of working examples;
The nature of the invention;
The state of the prior art;
The relative skill of those in the art;
The level of predictability in the art; and
The breadth of the claims.
See Wands, 858 F.2d at 737.  The examiner’s analysis must consider all the evidence related to each of these factors, and any conclusion of nonenablement must be based on the evidence as a whole.  Id.

	In order to establish lack of enablement, the Wands factors (MPEP § 2164.01(a)) are considered by the examiner herein.
(A) The breadth of the claims. Each of independent claims 1, 16 and 19 include the structurally undefined elements “actuator,” “detector,” and “control unit.”  Claim 8, the broadest of the independent claims, includes the structurally undefined element “actuator,” but notably does not include “detector” or “control unit.”  Thus, each of said claims are broad.
(B) The nature of the invention. 
In the current application, each of the actuator, sensors and control unit elements are shown as “black box” elements. No information is given in the specification as to whether these “black box” elements are “off the shelf” or must be specifically constructed or modified for the applicant’s system.  Additionally, there are no details in the specification of how the “black box” elements, together with the float, are interconnected, timed and controlled so as to obtain the specific operations desired by the applicant.
(C) The state of the prior art. The prior art of record reference NO922688 discloses a roof drain system having a thermostatically controlled heating element to melt ice that may form around water inlet openings. However, none of references of record disclose roof drain systems wherein a float is opened or closed by an actuator that is controlled via signal input of detector(s) and/or control unit(s).
 (D) The level of one of ordinary skill. Barring evidence to the contrary, the level of ordinary skill in the art is reflected by the prior art of record such as EP 1203851 and US Patent No. 6,318,397 to Huber et al. See MPEP §2141.03(III). The level of skill in the art is moderate.
(E) The level of predictability in the art. Normally the art of roof drain systems appears to be predictable. However, given the lack of disclosure regarding the actuator, detectors and control unit elements, the level of predictability is low.
(F) The amount of direction provided by the inventor
As discussed in (B) above, each of the actuator, sensors and control unit elements are shown as “black box” elements. No information is given in the specification as to whether these “black box” elements are “off the shelf” or must be specifically constructed or modified for the applicant’s system.  Additionally, there are no details in the specification of how the “black box” elements, together with the float, are interconnected, timed and controlled so as to obtain the specific operations desired by the applicant.
(G) The existence of working examples. No working examples are given.
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. The amount of information that is missing about essential claim elements, e.g. actuator, detectors, control unit, would not allow one of ordinary skill in the art to make and use this invention without undue experimentation.  

The Wands factors have been considered above.  For reasons discussed, all Wands factors weigh against enablement.
Accordingly, claims 1-20 contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.


Claim Rejections - 35 USC § 112 – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Each of independent claims 1, 16 and 19 (and claims dependent therefrom) include the structurally undefined elements “control unit,” “detector,” and “actuator” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Control Unit
The term “control unit” is schematically shown by reference numeral 428 in Fig. 4a as an empty “black box.”  There are 13 occurrences of the term “control unit” in the specification and one occurrence of the term “control unit” in claim 1.  None of the occurrences of the term “control unit” discloses any structure for the “control unit”; rather, the third through thirteenth occurrences of the term “control unit” only disclose functions that the “control unit” may perform.
	First and Second Occurrences of term “control unit”
More particularly, at column 3, line 38 (approx.), reference numeral 120 is listed as “Central control unit” and column 3, line 56 (approx.), reference numeral 428 is listed as “Control unit.”  Emphases by simultaneous bolding, italicizing, and underlining added.
	Third Occurrence of term “control unit”
At column 5, lines 6-11 (approx.), the specification indicates that “[i]n the second aspect, it is desirable to have sensors for initial adjustment of the float as well as adjustment during operation,” and “[t]his can be done by providing gullies with local pressure gauges, by providing the outlet system with a central pressure gauge and a central control unit, or in other ways to measure operating parameters.”  Emphases, by simultaneous bolding, italicizing, and underlining, added.
	Fourth Occurrence of term “control unit”
At column 6, lines 6-8 (approx.), the specification indicates that “[t]he control unit measures the pressure in all the gullies and adjusts its separate floats so that the same under pressure is obtained for the complete plant.”  Emphases, by simultaneous bolding, italicizing, and underlining, added.
	Fifth Occurrence of term “control unit”
At column 6, lines 64-67 (approx.), the specification indicates that “[t]he height is adjustable by the actuator 422 for the float, where the actuator is controlled by a control unit 428 receiving signals from a pressure sensor 424 arranged in the gully downstream from the float.”  Emphases, by simultaneous bolding, italicizing, and underlining, added.
	Sixth Occurrence of term “control unit”
At column 7, lines 33-36 (approx.), the specification indicates that “[b]y using a central control unit, the performance of the gullies can be monitored, for possibly adjusting the roof height of the gully head in order to bring the draining capacity to a maximum.”  Emphases, by simultaneous bolding, italicizing, and underlining, added.
	Seventh and Eighth Occurrences of term “control unit”
At column 8, lines 42-50 (approx.), the specification indicates that “[t]he pressure sensor detects that a suction is established, and the control unit send control signals to the actuator so that the float is raised and the openings or the through flow is increased,” “[a]fter a certain point, air will enter the gully and an air bubble is taken in,” and “[t]his is registered by the pressure gauge, which then sends a signal to the control unit which in turn sends control signals to the actuator so that the float is lowered and the opening for through flow becomes reduced until air is no longer drawn into the gully.”  Emphases, by simultaneous bolding, italicizing, and underlining, added.
	Ninth and Tenth Occurrences of term “control unit”
At column 9, lines 7-13 (approx.), the specification indicates “[i]t is therefore desirable that not many gullies are adjusted at the same time,” “[t]his can be done either by having the control unit centrally positioned and common for many or all gullies, in order to adjust one or a reduced number of gullies at the time,” and [i]f each gully has its own local control unit, the amount of simultaneous adjustment can be reduced by having the adjustment process carried out with uneven intervals.”  Emphases, by simultaneous bolding, italicizing, and underlining, added.
	Eleventh Occurrence of term “control unit”
At column 10, lines 8-10 (approx.), the specification indicates “[t]he heating element, if used, can be controlled either locally by use of a thermostat, or use of a central control unit 428.”  Emphases, by simultaneous bolding, italicizing, and underlining, added.
	Twelfth Occurrence of term “control unit”
At column 11, lines 24-27 (approx.), the specification indicates “[i]t is also possible that the control unit, the pressure gauge and the actuator are combined mechanically for the steering or control of the float.”  Emphases, by simultaneous bolding, italicizing, and underlining, added.
	Thirteenth Occurrence of term “control unit”
At column 1, lines 34-36 (approx.), the specification indicates “[i]t is an advantage if the control system of the gully is communicating wirelessly with the central control unit, so that the installation can be simplified.”  Emphases, by simultaneous bolding, italicizing, and underlining, added.
	Fourteenth Occurrence of term “control unit”
At column 14, line 34 (approx.), claim 1’s gully system recites “a control unit,” which together with “a sensor for detecting that gas is drawn into the gully,” form part of a “means for controlling the float so that gas is not passing the float into the gully.”  Emphases, by simultaneous bolding, italicizing, and underlining, added.
Accordingly, the examiner finds that the claim term “control unit” is not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention since there is no structure disclosed in the specification for the control unit.  Is the control unit a computer?  Other structure?
Detector
	The term “detector” is not found within the specification; however, the term “sensor” appears 16 times in the specification and 3 times in the claims.  It is noted that at column 8, lines 42-45, the specification indicates “[t]he pressure sensor detects that a suction is established, and the control unit send control signals to the actuator so that the float is raised and the openings or the through flow is increased” (emphasis added) and at column 11, lines 9-12, the specification indicates “[i]t is an advantage that the gullies are arranged at the lowest parts of the surface to be drained, and separate sensors for detecting liquid height over the surface should also be arranged at the lowest parts on the surface.”  However, just because a sensor may be capable of detecting does not mean that the terms “sensor” and “detector” are synonymous.  See 35 U.S.C. § 112(b) indefiniteness rejection below.
Actuator
The term “actuator” appears 17 times in the specification.  The specification discloses functions that the actuator performs, namely, lifting and lowering the float (column 4, lines 34-36 and 42-44, and column 8, lines 43-45 and 47-50), flushing (column 4, line 40); adjusting height of float (column 6, lines 64-65 and column 9, lines 57-59), being controlled by control unit (column 6, lines 65-67) or based upon registered values from a pressure sensor 424 (column 9, lines 60-61).  None of the places describing the function of the actuator disclosure what the structure of the actuator is.

Accordingly, since there is no disclosure of what structure constitutes the “control unit,” “detector,” and “actuator,” claim 1-20 contain subject matter (“control unit,” “detector,” and “actuator”) which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:     
Claims 1, 16, and 19
“at least one control unit receiving signals from said at least one detector and sending
control signals to the actuator so as to control the opening of the gully with the
float, such as to, at least one of, (a) prevent heat or gas from rising up from the gully and 	forming ice, and (b) prevent gas from being drawn into the gully”
● Generic placeholder = “unit” (see MPEP 2181, Roman Numeral I, A, first paragraph)
● Words “at least one control” before generic placeholder “unit” do not add structure
● Linking word “for” is implied between “unit” and “receiving” (see MPEP 2181, Roman Numeral I, B, second paragraph, which indicates that “[t]ypically, the claim limitation will use the linking word "for" to associate "means" or a generic placeholder with the function. However, other linking words may be used, such as "so that" or "configured to", provided it is clear that the claim element is reciting a function. In certain circumstances, it is also not necessary to use a linking word if other words used with "means", or the generic placeholder, convey the function. ”) 
● Function = “receiving signals from said at least one detector and sending control signals to the actuator so as to control the opening of the gully with the float, such as to, at least one of, (a) prevent heat or gas from rising up from the gully and forming ice, and (b) prevent gas from being drawn into the gully”
Claim 4
“said control unit for controlling the float”
● Generic placeholder = “unit” (see MPEP 2181, Roman Numeral I, A, first paragraph)
● Words “said control” before generic placeholder “unit” do not add structure
● Linking word “for” is between “unit” and “controlling” 
● Function = “controlling the float”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Regarding claims 1, 4, 16 and 19:  The term “unit“ (i.e. “at least one control unit”) is a generic placeholder (see MPEP 2181(I)(A)) in a means-plus-function recitation, “at least one control unit receiving signals from said at least one detector and sending control signals to the actuator so as to control the opening of the gully with the float” (ref. claims 1, 16 and 19) and “control unit for controlling the float” (ref. claim 4).  Therefore, these claims are being interpreted according to 35 U.S.C. 112(f). 
[MPEP 2181] -- 35 U.S.C. 112(f)  states that a claim limitation expressed in means- (or step-) plus-function language "shall be construed to cover the corresponding structure…described in the specification and equivalents thereof." "If one employs means plus function language in a claim, one must set forth in the specification an adequate disclosure showing what is meant by that language. If an applicant fails to set forth an adequate disclosure, the applicant has in effect failed to particularly point out and distinctly claim the invention as required by the 35 U.S.C. 112(b)  [or the second paragraph of pre-AIA  section 112 ]." In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). 
The proper test for meeting the definiteness requirement is that the corresponding structure (or material or acts) of a means- (or step-) plus-function limitation must be disclosed in the specification itself in a way that one skilled in the art will understand what structure (or material or acts) will perform the recited function. See Atmel Corp. v. Information Storage Devices, Inc., 198 F.3d 1374, 1381, 53 USPQ2d 1225, 1230 (Fed. Cir. 1999). In Atmel, the patentee claimed an apparatus that included a "high voltage generating means" limitation, thereby invoking 35 U.S.C. 112, sixth paragraph. The specification incorporated by reference a non-patent document from a technical journal, which described a particular high voltage generating circuit. The Federal Circuit concluded that the title of the article in the specification may, by itself, be sufficient to indicate to one skilled in the art the precise structure of the means for performing the recited function, and it remanded the case to the district court "to consider the knowledge of one skilled in the art that indicated, based on unrefuted testimony, that the specification disclosed sufficient structure corresponding to the high-voltage means limitation." Id. at 1382, 53 USPQ2d at 1231.
If there is no disclosure of structure, material or acts for performing the recited function, the claim fails to satisfy the requirements of 35 U.S.C. 112(b).

Claim limitation ““at least one control unit”” (i.e., “unit” has no definite structure and therefore, is a generic placeholder) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is insufficient disclosure of the corresponding structure, material, or acts for performing the entire claimed function.  For example, (i) the disclosure is devoid of any structure that performs the function in the claim because the specification fails to set forth any structure that constitutes the “at least one control unit.”  Therefore, a rejection of independent claims 1, 4, 16, and 19 (and claims dependent therefrom) as being indefinite under 35 U.S.C. § 112(b) is set forth below. 

Claim Rejections - 35 USC § 112 – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

First 112(b) Indefiniteness Rejection
Therefore, claims 1-7 and 14-20 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph because the specification lacks any description of the structure of the “at least one control unit.”  

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Second 112(b) Indefiniteness Rejection 
Claims 1-7 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Applicant has broadened the limitation “sensor” to – detector --.  However, the limitation “detector” is not found in the specification.  Additionally, “sensor” and “detector” do not have identical definitions: 

Merriam-Webster
Sensor
1: a device that responds to a physical stimulus (such as heat, light, sound, pressure, magnetism, or a particular motion) and transmits a resulting impulse (as for measurement or operating a control)

Detector
1: one that detects: such as
a: a device for detecting the presence of electromagnetic waves or of radioactivity
b: a rectifier of high-frequency current used especially for extracting the intelligence from a radio signal

 MPEP 2173.02 -- To comply with 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, applicants are required to make the terms that are used to define the invention clear and precise, so that the metes and bounds of the subject matter that will be protected by the patent grant can be ascertained. See MPEP § 2173.05(a), subsection I. It is important that a person of ordinary skill in the art be able to interpret the metes and bounds of the claims so as to understand how to avoid infringement of the patent that ultimately issues from the application being examined. See MPEP § 2173.02, subsection II (citing Morton Int ’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470 (Fed. Cir. 1993)); see also Halliburton Energy Servs., 514 F.3d at 1249, 85 USPQ2d at 1658 ("Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims.").
In the instant case, given the absence of the limitation “detector” in the specification, “detector” is insufficiently clear and precise.
Third 112(b) Indefiniteness Rejection
Claims 1, 16 and 19, and claims dependent thereon, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 1 (line 17), 16 (line 10), and 19 (line 11) all recite “such as to” (which is akin to “for example”) rendering the intended scope of the claims is unclear.  See MPEP 2173.05(d), as follows: 
2173.05(d)    Exemplary Claim Language ("for example," "such as") 

Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim. In those instances where it is not clear whether the claimed narrower range is a limitation, a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph should be made. The examiner should analyze whether the metes and bounds of the claim are clearly set forth. Note that the mere use of the phrase "such as" or "for example" in a claim does not by itself render the claim indefinite.

Examples of claim language which have been held to be indefinite because the intended scope of the claim was unclear are:

(A) "R is halogen, for example, chlorine";
(B) "material such as rock wool or asbestos" Ex parte Hall, 83 USPQ 38 (Bd. App. 1949);
(C) "lighter hydrocarbons, such, for example, as the vapors or gas produced" Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949);
(D) "normal operating conditions such as while in the container of a proportioner" Ex parte Steigerwald, 131 USPQ 74 (Bd. App. 1961); and
(E) "coke, brick, or like material". Ex parte Caldwell, 1906 C.D. 58 (Comm’r Pat. 1906).

The above examples of claim language which have been held to be indefinite are fact specific and should not be applied as per se rules. See MPEP § 2173.02 for guidance regarding when it is appropriate to make a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.

The examiner notes that independent claims 1, 16, and 19 (and claims dependent therefrom) are rejected under 35 U.S.C. § 112(a) as being vague, indefinite, and confusing since it is not clear if the language after “such as to” (i.e., “at least one of, (a) prevent heat or gas from rising up from the gully and forming ice, and (b) prevent gas from being drawn into the gully”) is limiting or merely exemplary.

Fourth 112(b) Indefiniteness Rejection
Claim 1 and claims dependent thereon, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
With respect to claim 1, “at least one control unit receiving signals from said at least one detector” is indefinite under 35 U.S.C. 112(b), as this recitation appears to be a method step in an apparatus claim.  See MPEP 2173.05(p)(II), as follows:
2173.05(p)    Claim Directed to Product-By- Process or Product and Process 

There are many situations where claims are permissively drafted to include a reference to more than one statutory class of invention.
. . .
II.    PRODUCT AND PROCESS IN THE SAME CLAIM

A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). In Katz, a claim directed to "[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited "an input means" and required a user to use the input means was found to be indefinite because it was unclear "whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means."); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph).

In contrast, when a claim recites a product and additional limitations which focus on the capabilities of the system, not the specific actions or functions performed by the user, the claim may be definite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See Mastermine Software, Inc. v. Microsoft Corp., 874 F.3d 1307, 124 USPQ2d 1618 (Fed. Cir. 2017).


Fifth 112(b) Indefiniteness Rejection
	With respect to claim 11, line 2, “adjustability” lacks antecedent basis in claim 8.  In line 3, “controlling the actuator to close by using the float” fails to state what structure is being closed.  In line 5, “adjusting the actuator for opening by using the float” fails to state what structure is being opened.  Claim 11 is rejected as indefinite under 35 U.S.C. 112(b).


Claim Rejections – 35 USC 101 and/or 35 USC § 112
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The statutory basis for 35 U.S.C. 112(b) is set forth above.
Claim 7 and 8 and claims dependent thereon, are rejected under 35 U.S.C. 101 and/or 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
See MPEP 2173.05(q), as follows:
2173.05(q)    "Use" Claims

Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. For example, a claim which read: "[a] process for using monoclonal antibodies of claim 4 to isolate and purify human fibroblast interferon" was held to be indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).

"Use" claims that do not purport to claim a process, machine, manufacture, or composition of matter fail to comply with 35 U.S.C. 101. In re Moreton, 288 F.2d 708, 709, 129 USPQ 227, 228 (CCPA 1961)("one cannot claim a new use per se, because it is not among the categories of patentable inventions specified in 35 U.S.C. § 101 "). In Ex parte Dunki, 153 USPQ 678 (Bd. App. 1967), the Board held the following claim to be an improper definition of a process: "The use of a high carbon austenitic iron alloy having a proportion of free carbon as a vehicle brake part subject to stress by sliding friction." In Clinical Products Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966), the district court held the following claim was definite, but that it was not a proper process claim under 35 U.S.C. 101: "The use of a sustained release therapeutic agent in the body of ephedrine absorbed upon polystyrene sulfonic acid."

Although a claim should be interpreted in light of the specification disclosure, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.

I.    A "USE" CLAIM MAY BE REJECTED UNDER 35 U.S.C 101 AND/OR 112

It is appropriate to reject a claim that recites a use but fails to recite steps under 35 U.S.C. 101  and 35 U.S.C. 112(b)  if the facts support both rejections. For failure to recite a claim within one of the statutory classes under 35 U.S.C. 101, the appropriate form paragraph is 7.05.01. For indefiniteness under 35 U.S.C. 112(b), the appropriate form paragraph is 7.34.01.

With respect to claim 7, the preamble “A method for controlling a gully system according to claim 1” purports to be establishing a method claim; however, no positive procedural method steps have been recited.  More particularly, “lift the float” and “lower the float” are improper method claim procedural steps. Claim 7 is rejected under either 35 U.S.C. 101 and/or 112(b).  
	With respect to claim 8, the preamble “A method for controlling a gully system” purports to be establishing a method claim.  However, “having the actuator,” “lift the float,” “detect that gas is drawn” and “lower the float” are improper method claim procedural steps. Claim 8, and claims dependent thereon, are rejected under either 35 U.S.C. 101 and/or 112(b).
	With respect to claims 9 and 10, given that there are no proper procedural steps recited in claim 8, the recitations “repetition of steps for adjustability” (ref. claim 9) and “repetition at unequal intervals of steps for adjustability” (ref. Claim 10) are indefinite. Claims 9 and 10 are rejected under 35 U.S.C. 101 and/or 112(b).
With respect to claim 13, “lift the float” and “lower the float” are improper method claim procedural steps. Claim 13 is rejected under 35 U.S.C. 101 and/or 112(b).
	



Response to Arguments
Applicant's arguments filed 5/18/22 have been fully considered but they are not persuasive.
Applicant’s summary argument regarding undue experimentation, “One does not need to know how the control unit works, just to buy one that does work” is a prima facie admission of undue experimentation.  The specification does not inform one of ordinary skill in the art which allegedly “off-the-shelf” control unit to buy that would “work.”  The same holds true for the allegedly “off-the-shelf” actuator and sensors.  Additionally, as discussed above, each of the actuator, sensors and control unit elements are shown as “black box” elements in the drawings. No information is given in the specification as to whether these “black box” elements are “off the shelf” or must be specifically constructed or modified for the applicant’s system.  Additionally, there are no details in the specification of how the “black box” elements, together with the float, are interconnected, timed and controlled so as to obtain the specific operations of the invention.

Amendments in Reissue Applications
	Applicant is notified that any subsequent amendment to the specification, claims or drawings must comply with 37 CFR 1.173(b)-(g). In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required. See MPEP § 1414.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David O Reip whose telephone number is (571)272-4702.  The examiner can normally be reached on Mon-Fri 8:30 am - 5 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID O REIP/Primary Examiner, Art Unit 3993         
                                                                                                                                                                                               
Conferees:  	/rds/
		Russell D. Stormer
		Primary Examiner, Art Unit 3993
		And
		/GAS/
		Gay Ann Spahn
		Supervisory Primary Examiner, Art Unit 3993